DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramonowski (2004/0144697) in view of Masuda et al. (9,540,206) and Bell’ Albero et al. (9,580,266).

	Regarding claim 1, Ramonowski teaches a sheet conveyance device comprising:  
a first conveyance path (fig. 1, path shown) having a linear portion along which a sheet is to be linearly conveyed (see fig. 1); 
a second conveyance path (fig. 2, path shown) branched from the linear portion of the first conveyance path (see fig. 2); 
a branch member (fig. 10) which is provided at a branch portion branched from the first conveyance path to the second conveyance path and which is to be set selectively to a first position for guiding the sheet to a downstream side of the first conveyance path or a second position for guiding the sheet to the second conveyance path (compare figs. 1, 2, 10); and 
a drive mechanism ([0025])) for switching the branch member between the first position and the second position ([0004]), 
wherein the branch member includes: a resinous guide body ([0005], note that molding necessarily uses resin) having, in a first surface thereof, 
a first guide surface (fig. 10, surface without item 460) for guiding the sheet to the downstream side of the first conveyance path and, in a second surface (fig. 10, surface with item 460) thereof on back of the first surface, 
a second guide surface for guiding the sheet to the second conveyance path (compare figs. 1, 2, 10); and 
a metallic guide plate (fig. 10, item 460, [0028]) which is fixed to the second surface of the resinous guide body to make up the second guide surface in combination with the resinous guide body (see fig. 10), and
the resinous guide body and the metallic guide plate extend in a sheet width direction perpendicular to a sheet conveyance direction and are provided over an entire 
wherein the branch member is formed into a hollow shape by the resinous guide and the metallic guide plate (see figs. 3, 6, Note that, upon fastening metallic guide plate 360 to diverter 120, because diverter has lip 140, an area between the diverter and 120 and the metallic guide 360 is left hollow). 
Ramonowski does not teach wherein the metallic guide plate has, at one end thereof in the sheet width direction, a pressed portion formed to extend outward of the guide body in the sheet width direction, and
the driving mechanism includes:
a cam which presses the pressed portion in a predetermined direction;
a drive source which drives the cam; and
a biasing member which biases the pressed portion in a direction opposite to a direction in which the pressed portion is pressed by the cam. Masuda teaches this (Masuda, see figs. 2-5, Note plate 91 having on one end thereof pressed portion 170 extending outward in the sheet width direction, a cam 69 driven by a drive source and a biasing member S2 biasing the plate against the movement of the cam). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the plate moving arrangement disclosed by Masuda to the plate disclosed by Ramonowski because doing so would amount to combining a known plate driving arrangement with a known plate construction to obtain predictable results.
Ramonowski in view of Masuda does not teach wherein the cam is an eccentric cam. Bell’ Albero teaches this (Bell’ Albero, see fig. 7, Note eccentric cam 316-320, biasing member 430 and a pressed portion pressed by the eccentric cam). It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the eccentric cam disclosed by Bell’ Albero for the cam disclosed by Ramonowski in view of Masuda because doing so would amount to the simple substitution of one known type of cam for another to obtain predictable results. 

Regarding claims 3, Ramonowski in view of Masuda and Bell’ Albero teaches the sheet conveyance device according to claim 1, wherein the metallic guide plate is fixed to the a back side of the first guide surface of the resinous guide body with a plurality of screws (see figs. 3, 6, Note that upon attaching metallic guide plates 360 to both sides of diverter 120, two screws are used to fix the metallic guide plate to diverter so that a back side and a front side of the first guide surface are covered with the metallic guide plate). 

	Regarding claim 5, Ramonowski in view of Masuda and Bell’ Albero teaches the sheet conveyance device according to claim 1, wherein the biasing member is placed in opposition to the eccentric cam with the pressed portion interposed therebetween (Masuda, see figs. 2-5).

	Regarding claim 6, Ramonowski in view of Masuda and Bell’ Albero teaches the sheet conveyance device according to claim 1, further comprising a swing shaft, wherein the branch member is swingably supported on the swing shaft (Masuda, fig. 3, note shaft 140 on which branch member 91 swings).

	Regarding claim 7, Ramonowski in view of Masuda and Bell’ Albero teaches the sheet conveyance device according to claim 6, wherein
	the biasing member is a torsion spring (Masuda, see figs. 2-6, item S2),
	the torsion spring includes:
	a coil spring portion (Masuda, see figs. 2-6, item S21) which is externally fitted to the swing shaft;
	one end part (Masuda, see figs. 2-6, item 150) which extends in a radial direction of the coil spring portion and which makes contact with the pressed portion to bias the pressed portion upward (Masuda, see figs. 2-6, note that “upward” is relative); and
	another end part (Masuda, see figs. 2-6, item 56) which extends from the coil spring portion in a direction different from the one end part and which makes contact with the frame to be engaged therewith (Masuda, see figs. 2-5), and
	the frame is electrically grounded (Masuda, note that the frame is necessarily grounded).

	Regarding claim 8, Ramonowski in view of Masuda and Bell’ Albero teaches the sheet conveyance device according to claim 7, wherein the pressed portion is arranged between the eccentric cam and the one end part (Masuda, see figs. 2-5, Note that upon combination with Bell’ Albero’s eccentric cam, the limitation is met).

 	Regarding claim 9, Ramonowski in view of Masuda and Bell’ Albero teaches the sheet conveyance device according to claim 3. Ramonowski in view of Masuda and Bell’ Albero does not teach wherein the screw is inserted in a screw hole in the guide body in a direction perpendicular to the sheet width direction. However, According to MPEP 2144.04, a rearrangement of parts is only patentable if such a rearrangement modifies the operation of the device. Here, Ramonowski teaches screw holes in the side of the guide as opposed to in a guide surface of the guide, but the operation of the device has not been modified in any patentable way. Further, Ramonowski itself discloses numerous alternatives for directions of fixing the metal portion of the guide to the resinous portion, and thus to put screw holes in one place on the resinous portion as opposed to any other would have amounted to an obvious variant. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853